Citation Nr: 1117012	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-31 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's cervical spine disorder (cervical joint disease with spinal stenosis, claimed as a neck problem) is related to head and neck trauma incurred in a motor vehicle accident during his period of active service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2010).  Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In determining whether service connection is warranted for any disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran contends that his current cervical spine problems resulted from head and neck trauma that he sustained in a motor vehicle accident in December 1972, shortly before his discharge from active duty.  Specifically, the Veteran contends that, while on weekend leave from his barracks, he was riding in a motor vehicle that overturned and rolled over, causing severe head and neck strain.  Immediately after the accident, the Veteran now reports, he sought treatment for his head and neck injuries.  However, he acknowledges that he did not seek additional attention from a physician for the remainder of his active service or for several decades thereafter.  Nevertheless, the Veteran maintains that, for many years after leaving the military, he received private chiropractic treatment, which was instrumental in alleviating his upper back pain and related symptoms.  However, the Veteran alleges that, as he grew older, his cervical spine symptoms progressively worsened to the point that he required ongoing care from a physician.

The Veteran's service medical records show that, in November 1971, he sought treatment for an "extremely painful crick in his neck."  He was prescribed medication and a heating pad, and his symptoms appeared to have resolved without incident.  The remainder of Veteran's service medical records, including his October 1972 service separation examination, are negative for any complaints or clinical findings of head, neck, or back problems.  Accordingly, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303 (b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303 (b) (2010).

The pertinent post-service evidence includes a September 1976 accident injury report, signed by the Veteran, in which he recounted his involvement in a motor vehicle accident on December 3, 1972, less than two weeks before he left the Army.  Specifically, the Veteran reported that he had been seated in the front passenger seat of a sedan, driven by his friend, which "went off the road" and rolled over.  The Veteran further indicated that, as a consequence of the impact, his entire head had been "knocked out the window," resulting in severe trauma, for which he had received treatment at a private medical facility.  

The record thereafter shows that, in September 2006, the Veteran sought treatment with a private orthopedic physician for chronic neck pain.  Magnetic Resonance Imaging of the cervical spine revealed degenerative changes at the C4-5, C5-C6, and C6-C7 disc spaces, which supported a diagnosis of cervical joint disease with multilevel spondylosis and spinal stenosis.

In a subsequent written statement dated in November 2007, the private orthopedic physician opined that the Veteran's currently diagnosed cervical spine disorder was possibly related to his December 1972 in-service motor vehicle accident.  Moreover, in a contemporaneous statement, the Veteran's long-time private chiropractor indicated that the Veteran's cervical spine symptoms were at least as likely as not related to that in-service accident.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the November 2006 private chiropractor's opinion, relating the Veteran's current cervical spine problems to his December 1972 in-service head and neck injuries, is both probative and persuasive.  The Board recognizes that the chiropractor does not appear to have based that finding on a comprehensive review of the Veteran's claims folder.  However, claims folder review is not a requirement for private medical opinions.  On the contrary, such determinations may not be discounted solely because the opining clinician did not review the claims folder as there may be other means of ascertaining critical medical facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board considers it significant that the private chiropractor's opinion was based on long-term treatment of the Veteran and demonstrated a knowledge of the pertinent history of cervical spine pain and related symptoms.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the chiropractor's opinion is consistent with the other lay and clinical evidence and there are no contrary medical findings of record.  The opinion of a licensed health care professional, such as a chiropractor, has been accepted as competent medical evidence.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, the Board has considered the November 2006 statement from the private orthopedic physician, indicating that the Veteran's cervical disc disease is possibly related to the in-service motor vehicle accident.  The Board recognizes that the physician's statement is inherently speculative in nature and, thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Nevertheless, the Board observes that the physician did not rule out a causal connection between the Veteran's current cervical spine problems and his military service.  Thus, that physician's statement, while speculative, does not contradict the chiropractor's opinion, which the Board deems probative.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed cervical spine disorder was incurred in service.  The November 2006 private chiropractor's opinion expressly relates the Veteran's current cervical spine problems to the December 1972 in-service motor vehicle accident.  That positive nexus opinion, which the Board has afforded great probative weight, corroborates the Veteran's own account of head and neck trauma incurred in that accident and his subsequent development of cervical spine problems.  The Veteran is competent to report an in-service injury and ensuing symptoms, such as chronic neck pain, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

Additionally, the Board considers the Veteran's statements, both prior to and after filing his claim for service connection, to be credible as they are facially plausible, internally consistent, and consistent with the other probative evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  His current statements are corroborated not only by the November 2006 chiropractor's probative nexus opinion but also by the Veteran's own prior written account of head and neck trauma incurred in the December 1972 accident.  That September 1976 written account, while not wholly contemporaneous with the accident itself, preceded the Veteran's claim for service connection by several decades.  Moreover, that September 1976 account was submitted long before the Veteran became an interested party seeking VA benefits.  Thus, the Board considers it highly probative with respect to his claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir.2006); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Furthermore, the Veteran's account of chronic cervical spine pain, which required years of chiropractic treatment and progressively worsened as he aged, suggests a continuity of symptomatology.  That lends additional probative weight in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes that the Veteran's account of an in-service motor vehicle accident and ensuing head and neck trauma is not substantiated by his service medical records.  However, his October 1972 separation examination predated the December 1972 motor vehicle accident and, thus, would not have taken into account any head and neck injuries incurred in that accident.  Moreover, where, as here, the Veteran has provided lay evidence that is both competent and credible, the absence of contemporaneous medical documentation in his service records does not automatically preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, in such instances, further evaluation as to the etiology of the claimed disability is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, such an evaluation has been provided and has resulted in a private clinical opinion that is wholly favorable to the Veteran.

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a cervical spine disorder is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


